 



Exhibit 10.14

Description of the Fiscal Year 2005 Executive Bonus Plan

Eligibility. Participants in the Fiscal Year 2005 Executive Bonus Plan (the
“Bonus Plan”) are chosen solely at the discretion of Oracle Corporation’s
Committee on Compensation and Management Development (the “Compensation
Committee”) of the Board of Directors. Our Chairman, Chief Executive Officer,
our Presidents, all of our Executive Vice Presidents and certain of our Senior
Vice Presidents are eligible to be considered for participation in the Bonus
Plan. As of August 27, 2004, there were twelve persons chosen to participate for
fiscal year 2005. No person is automatically entitled to participate in the
Bonus Plan in any Bonus Plan year. Oracle may also pay discretionary bonuses, or
other types of compensation, outside the Bonus Plan.

History. The Compensation Committee approved the adoption of the Bonus Plan,
which is part of the overall compensation program for our executives, at
meetings held on August 13 and 27, 2004.

Purpose. The purpose of the Bonus Plan is to motivate the participants to
achieve our financial performance objectives and to reward them when those
objectives are met with bonuses that will be deductible to the maximum extent
possible as “performance-based compensation” within the meaning of Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

Administration. The Bonus Plan will be administered by the Compensation
Committee, consisting of no fewer than two members of the Board, each of whom
qualifies as an “outside director” within the meaning of Section 162(m) of the
Code.

Determination of Awards. Under the Bonus Plan, participants will be eligible to
receive awards based upon the attainment, in fiscal year 2005, and certification
of certain performance criteria established by the Compensation Committee. For
fiscal year 2005:



  (a)   Mr. Lawrence Ellison, our Chief Executive Officer; Mr. Jeff Henley, our
Chairman of the Board; Ms. Safra Catz, a President; and Mr. Harry You, an
Executive Vice President and Chief Financial Officer, will each receive an award
based on Oracle’s improvement in its operating profit from fiscal year 2004 to
fiscal year 2005;     (b)   Mr. Charles E. Phillips, Jr., a President, and each
Executive Vice President and one Senior Vice President directly responsible for
sales and consulting (collectively, the “Sales and Consulting Participants”)
will each receive an award based upon improvement in license and outsourcing
revenue growth in their respective areas of responsibility from fiscal year 2004
to fiscal year 2005 and upon reaching and exceeding targets with respect to
licensing and consulting margins in their respective areas of responsibility for
fiscal year 2005; and     (c)   the Executive Vice Presidents (other than each
Executive Vice President directly responsible for sales or consulting) will each
receive an award based on improvement in either revenue growth or operating
profit, as the case may be, in their respective areas of responsibility from
fiscal year 2004 to fiscal year 2005.

The Compensation Committee adopted the performance criteria on August 13 and 27,
2004, within 90 days after the start of fiscal year 2005. Each Sales and
Consulting Participant’s total bonus under the Bonus Plan is calculated by
summing the applicable bonus for each target. For all participants, the
applicable bonus for their target or targets is related to the amount by which
each target is exceeded or missed. If the target bonus calculation results in a
negative number, the bonus for such target is zero. The details of each of the
formulas with respect to the criteria have not been included in this description
in order to maintain the confidentiality of our revenue and margin expectations,
which we believe are confidential commercial or business information, the
disclosure of which would adversely affect Oracle. In the event of the
termination or resignation of a participant during fiscal year 2005, we intend
to have the person who assumes the responsibilities of that participant assume
the same bonus structure as that participant, but adjusted, as determined by the
Compensation Committee, to take into account that such person did not serve in
that capacity for the entire fiscal year.

Payment of Awards. All awards will be paid in cash as soon as is practicable
following determination of the award, unless the Compensation Committee has,
prior to the grant of an award, received and approved, in its sole discretion, a
request by a participant to defer receipt of an award in accordance with the
Bonus Plan.

Maximum Award. The amounts that will be paid pursuant to the Bonus Plan are not
currently determinable. The maximum bonus payment that any participant may
receive under the Bonus Plan would be $7,500,000, less any other cash
compensation (including base salary) she or he receives with respect to fiscal
year 2005 (i.e., total cash compensation cannot exceed $7,500,000).

1



--------------------------------------------------------------------------------



 



Amendment and Termination. The Compensation Committee may terminate the Bonus
Plan, in whole or in part, suspend the Bonus Plan, in whole or in part from time
to time, and amend the Bonus Plan, from time to time, including the adoption of
amendments deemed necessary or desirable to correct any defect or supply omitted
data or reconcile any inconsistency in the Bonus Plan or in any award granted
thereunder, so long as stockholder approval has been obtained, if required in
order for awards under the Bonus Plan to qualify as “performance-based
compensation” under Section 162(m) of the Code. The Compensation Committee may
amend or modify the Bonus Plan in any respect, or terminate the Bonus Plan,
without the consent of any affected participant. However, in no event may such
amendment or modification result in an increase in the amount of compensation
payable pursuant to any award.

Termination of Employment. Should a participant’s employment with us terminate
for any reason during fiscal year 2005, the participant will not be eligible to
receive an award under the Bonus Plan.

2